CRAWLEY, Judge,
concurring in part and dissenting in part.
I concur with all the holdings of the per curiam opinion, except its order that the trial court upon remand award the wife periodic alimony. I would order the trial court on remand only to reserve the issue of periodic alimony so as to allow the wife in the future to petition the trial court for an award of periodic alimony based upon a change in circumstances. See Dodd v. Dodd, 669 So.2d 915 (Ala.Civ.App.1995); Duckett v. Duckett, 669 So.2d 195 (Ala.Civ.App.1995); Pilgrim v. Pilgrim, 596 So.2d 942 (Ala.Civ.App.1992); Grimsley v. Grimsley, 545 So.2d 75 (Ala.Civ.App.1989).
ROBERTSON, P.J., concurs.